Citation Nr: 1137659	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-17 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine with sciatica.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1975 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A hearing was held on December 11, 2007, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

As will be discussed in greater detail below, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claim for an increased disability rating for his degenerative disc disease of the lumbar spine with sciatica.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected disability is manifested by subjective complaints of chronic severe back pain, but does not exhibit ankylosis of the spine and there is no objective evidence of intervertebral disc syndrome resulting in incapacitating episodes requiring bed rest prescribed by a physician.

3.  The Veteran has been diagnosed with radiculopathy of the lower extremities, which is a manifestation of his service-connected degenerative disc disease of the lumbar spine with sciatica.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine with sciatica have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, service connection is warranted for radiculopathy of the lower extremities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in January 2009 which notified him that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  Specifically, he was informed in the letter of the types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The Veteran was also notified as to the assignment of disability ratings and effective dates.  The Board recognizes that the Veteran did not receive the notice letter prior to the December 2006 rating decision.  However, the Veteran's claim was readjudicated in the January 2010 Supplemental Statement of the Case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Thus, VA cured any defect in the notice before the case was transferred to the Board on appeal, and no prejudice to the Veteran will result in proceeding with the issuance of a final decision.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, private treatment records, and by affording VA examinations.  In accordance with the December 2008 remand directives, the RO secured VA treatment records dated from 2006 through the present.  Therefore, the remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).   In addition, the December 2008 and November 2009 remands directed the RO to determine whether the Veteran was afforded a VA examination in January 2008.  The claims file indicated that the Veteran was scheduled for a VA examination in January 2008 with respect to his service-connected disability; however, it was unclear as to whether the examination was held or cancelled.  If there was no copy of the examination, the Veteran was to be afforded a new VA examination.  In a December 2009 internal memorandum, it was noted that the Veteran was not afforded a VA examination in January 2008 and that there were only examinations held in August 2005 and December 2006.  Therefore, the Veteran was provided a new VA examination in December 2009.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2009 VA examination is adequate as it was based on a physical examination of the Veteran and provides the medical information needed to address the rating criteria relevant to the issue on appeal.  Therefore, the remand directives were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  As noted above, the Veteran was also afforded VA examinations in August 2005 and December 2006.  The Board finds that the VA examinations are more than adequate as they contain the medical information needed to address the rating criteria relevant to the issue on appeal.  Finally, the Board acknowledges the Veteran's representative's informal hearing presentation submitted in July 2011.  The Veteran's representative explained that while there was no objective evidence that suggested that the Veteran's condition atrophied since his last examination, over a year had passed since the time the Veteran was examined.  The representative noted that in January 2010, the Veteran stopped seeking private medical treatment for his back condition and that we do not know if the Veteran's condition has atrophied or remained in stasis after he stopped seeking private treatment.  Although the Board recognizes the Veteran's representative's request for another VA examination, such further delay is not required in this case.  As the representative stated, there is no evidence to show that the Veteran's condition has worsened and the Veteran has not asserted that his condition has worsened since the last examination.  See 38 C.F.R. § 3.159 (2011); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  See also Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) ('Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.').  While the representative is correct in that it has been more than a year since the Veteran's last examination, the mere passage of time does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  Again, there is no evidence that the Veteran's condition has worsened since the last examination, the representative merely suggested that he "did not know" if the Veteran's condition had worsened or remained the same.  The Board finds that this statement is not enough to order a new VA examination.  There is sufficient evidence, already of record, to fairly decide the claim insofar as determining the severity of the Veteran's disability in relation to the schedular requirements.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees, but no greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.   See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011).  See also 38 C.F.R. § 4.71a, Plate V (2011).

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that an increased disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine with sciatica is not warranted.  

The VA treatment records reveal consistent complaints of pain and limitation of motion.  The July 2007 VA treatment record shows that the Veteran uses a cane to walk for long distances and a back brace for support.  In another treatment record, it was noted that the Veteran needed a couple of days of bed rest due to his back pain.  The February 2008 VA treatment record shows that the Veteran's pain limited his daily activities.  The May 2009 VA treatment record revealed that there was decreased range of motion of the spine on both flexion and extension and tenderness in the lower back over spine and paraspinal muscles bilaterally.  The July 2009 VA treatment record shows that the Veteran complained of chronic low back pain radiating to both lower legs at times with numbness.  In the September 2009 VA treatment record, the Veteran complained of back pain and reported that he used a back brace.  The December 2009 MRI report shows an impression of mild degenerative disease present at L3/4 and mild spondylosis of the lumbar spine.  

The Veteran was afforded a VA examination in August 2005.  The Veteran reported that he injured his back jumping from a helicopter and was discharged from the service.  He had constant back pain that radiated to both legs.  There were no specific flare-ups of pain, but the pain was severe, constant, and present 24 hours a day.  The Veteran was not able to work for many years due to his medical and orthopedic conditions.  He had limitations with activities of daily living since it required that he not do any lifting or bending.  The Veteran used a cane and a low back support as a medical aid.  There were no incapacitating episodes during the past 12 months.  On physical examination, the range of motion findings were:  20 degrees of flexion, 15 degrees of right and left bending, 0 degrees of extension, and 0 degrees of right and left rotation.  There was pain on motion.  There were no reflex, sensory, or motor defects.  He had a positive straight leg raising test bilaterally.  There were no weaknesses.  Repeated motion caused an increase in his back pain and a decrease in the flexion of his spine by 5 degrees.  There was no fatigability, incoordination, or lack of endurance.  

The Veteran was afforded a VA examination in December 2006.  The Veteran reported that he fell during service and felt pain in his low back since that time.  There was no history of hospitalization or surgery.  There was a history of erectile dysfunction, numbness, paresthesias, leg or foot weakness, and unsteadiness.  It was noted that the left knee was weak but had an unknown etiology.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain that was constant, severe, and daily.  He reported that he experienced daily flare-ups of his spine condition which could last for hours.  The examiner noted that this was an examination for intervertebral disc syndrome and the Veteran reported 150 days of incapacitating episodes during the past year.  On physical examination, there was objective evidence of spasm of the left and right thoracic sacrospinalis, guarding, pain with motion, tenderness, and weakness.  The examiner stated that the muscle spasm, tenderness or guarding was severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Inspection of the spine revealed scoliosis and an antalgic gait.  There was lumbar flattening, lumbar lordosis, and scoliosis.  Muscle tone was normal with no muscle atrophy.  There was no thoracolumbar spine ankylosis.  The Veteran's flexion was from 0 degrees to 70 degrees with pain beginning at 0 degrees.  There was no additional loss of motion on repetitive use of the joint.  Extension was from 0 degrees to 20 degrees.  There was pain on active and passive motion with pain after repetitive use.  There was no additional loss of motion on repetitive use of the joint.  Right lateral flexion was from 0 degrees to 15 degrees with pain beginning at 0 degrees with pain on active motion and passive motion.  There was pain on repetitive use and there was no additional loss of motion on repetitive use of the joint.  Left lateral flexion was from 0 to 10 degrees with pain beginning at 0 degrees with pain on active and passive motion.  There was pain after repetitive use.  There was no additional loss of motion on repetitive use of the joint.  The right lateral rotation was from 0 degrees to 15 degrees with pain beginning at 0 degrees with pain on active and passive motion.  There was pain after repetitive use.  There was no additional loss of motion on repetitive use of the joint.  Left lateral rotation was from 0 degrees to 15 degrees with pain beginning at 0 degrees.  There was pain on active motion and passive motion.  There was also pain after repetitive use.  There was no additional loss of motion on repetitive use of the joint.  Lasegue's sign was positive.  The October 2006 x-rays of the lumbosacral spine noted that the vertebral bodies were normal and the impression was listed as minimal anterior osteophytes, otherwise unremarkable.  It was noted that the Veteran was currently employed part-time and that the time lost from work during the last 12 months was 2 weeks due to low back pain.  The Veteran was diagnosed with degenerative joint disease with radiculopathy.  The Veteran's lumbar spine condition had significant effects on his usual occupation and the disability impacted occupational activities with decreased mobility, problems with lifting and carrying, decreased strength of the lower extremity, and pain.  

The Veteran was afforded another VA examination in December 2009.  The examiner reviewed the claims file and noted that the Veteran complained of increased pain, stiffness, and radicular symptoms.  The Veteran denied any interval surgery, trauma, or epidural steroid injections.  The Veteran described that he took neurontin and tramadol for pain.  The Veteran reported experiencing numbness and paresthesias in the bilateral lower extremities.  He also reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain in his lumbar spine was constant, sharp, severe, and occurred daily.  He stated that there was radiating pain to the bilateral lower extremities.  The Veteran explained that he experienced flare-ups of his condition which were severe and occurred daily.  On physical examination, the posture of the spine was normal and the Veteran's gait was described as antalgic.  There was no thoracolumbar spine ankylosis.  On examination of the muscles of the spine, there was spasm, pain with motion, and tenderness.  Flexion was 0 to 50 degrees, extension was 0 to 10 degrees, left lateral flexion was 0 to 15 degrees, left lateral rotation was 0 to 15 degrees, right lateral flexion was 0 to 15 degrees, and right lateral rotation was 0 to 15 degrees.  There was objective evidence of pain on active range of motion.  There were no additional limitations after three repetitions of range of motion.  Lasegue's sign was not positive.  The July 2009 MRI study was discussed and the examiner listed an impression of mild lumbar spondylosis.  The Veteran stated that he was currently unemployed for 1 to 2 years because of low back pain.  The diagnosis was listed as lumbar spondylosis with lower extremity weakness.  The examiner explained that the low back condition created significant effects on occupational activities due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength of the lower extremity, and pain.  

To warrant a higher disability rating of 50 percent, the evidence must show that there is unfavorable ankylosis of the entire thoracolumbar spine.  As noted above, none of the VA examiners found evidence of ankylosis.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The medical evidence of record shows that the Veteran is able to move his spine and, therefore, by definition his spine is not immobile.  Therefore, the Board finds that the service-connected degenerative disc disease of the lumbar spine with sciatica does not warrant a disability rating in excess of 40 percent.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's service-connected disability is not warranted on the basis of functional loss, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 40 percent disability rating.  The Board notes that the August 2005 VA examiner noted that repetition of motion caused loss of flexion of 5 degrees and the most recent VA examination shows that the Veteran had objective weakness of the spine.  Even so, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased disability rating.  The December 2009 VA examiner commented that there was pain during range of motion testing, but no additional limitations after repetition of motion.  Furthermore, although the August 2005 VA examiner noted that the Veteran's flexion decreased by 5 degrees upon repetitive motion, the examiner explained that there was no fatigability, incoordination, or lack of endurance.  Thus, the Board finds that the preponderance of the evidence is against an increased disability rating in excess of 40 percent.

In addition, consideration has been given as to whether a higher disability rating could be assigned under Diagnostic Code 5243, intervertebral disc syndrome (IVDS).  In this case, the August 2005 and December 2009 VA examination reports show that the Veteran did not have any incapacitating episodes.  The Board does acknowledge that the December 2006 VA examiner noted that the Veteran reported 150 days of incapacitating episodes in the past 12 months.  However, the Board finds that a higher disability rating under Diagnostic Code 5243 is not appropriate for that period of time during the appeal.  This is because at the time of the December 2006 VA examination and, prior to the examination, the Veteran was not diagnosed with IVDS.  In fact, the December 2006 VA examiner diagnosed the Veteran with degenerative joint disease and noted that the MRI report showed minimal anterior osteophytes, otherwise unremarkable.  Indeed, the MRI findings only showed normal alignment of the lumbosacral spine and that the vertebral bodies were normal in height.  Thus, although the Veteran reported incapacitating episodes in the 12 months prior to the December 2006 VA examination, he was not diagnosed with IVDS at that time and, therefore, a higher disability rating under Diagnostic Code 5243 is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Nevertheless, after reviewing the record, the Board does find that a separate disability rating is warranted because the objective medical evidence demonstrates that the Veteran suffers from a separate neurological disability distinct from his degenerative disc disease of the lumbar spine with sciatica.  

The Veteran has complained of radiating pain to his lower extremities and numbness in his legs.  The December 2009 VA examination report shows that the Veteran reported numbness and paresthesias of the bilateral lower extremities.  In addition, the Veteran stated that he experienced radiating pain into the bilateral lower extremities.  The Veteran was diagnosed with lumbar spondylosis with lower extremity weakness.  In a recent VA treatment record, it was noted that the Veteran had possible peripheral neuropathy.  The December 2006 VA examination report shows that the Veteran reported numbness, paresthesias, leg or foot weakness, and unsteadiness and the examiner noted that the etiology of the symptoms was unrelated to the claimed disability.  The sensory examination of the lower extremities showed that the Veteran had a generalized lack of sensation in the bilateral lower extremities.  Lasegue's sign was positive on both sides.  The Veteran was diagnosed with degenerative joint disease with radiculopathy.  

The Board acknowledges that the evidence is somewhat conflicting regarding whether the Veteran has a separate neurological disability.  However, the record shows that the Veteran has consistently complained of numbness, weakness, and burning in the lower extremities and the December 2006 VA examiner diagnosed him with radiculopathy of the bilateral lower extremities.  

Therefore, based on the foregoing, the Board concludes that the Veteran does suffer from additional neurological deficiency, namely radiculopathy of the lower extremities, so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman, 6 Vet. App. at 129-132.  Accordingly, service connection is warranted for radiculopathy of the lower extremities.

The Board acknowledges the Veteran's statements that his disability warrants a higher disability rating.  In a January 2009 statement, the Veteran explained that he was living with persistent chronic low back pain and that his pain was increasing.  In a January 2009 statement, the Veteran's wife explained that the Veteran's condition has worsened over the past few years and he was not capable to help her at home like he used to.  The Board acknowledges the Veteran's belief and those of his wife that his disability is more severe than the current disability reflects.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  In this case, the VA examiners considered the Veteran's reports of symptoms and provided the objective data with respect to the Veteran's service-connected disability.  The Board finds that the objective data is most persuasive in determining the severity of the Veteran's disability in accordance with the schedular criteria.  Thus, the Veteran's disability is appropriately rated as 40 percent disabling and no more.   

Based on the above, the Board finds that an increased disability rating is not warranted at any time during the pertinent appeal period.  Therefore, staged ratings for the Veteran's service-connected disability is not warranted.  See Hart, supra.

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 40 percent disability rating and a higher disability rating is not warranted.  The Board finds that the preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine with sciatica and the claim must be denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243 (2011).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's degenerative disc disease of the lumbar spine with sciatica is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.   A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  However, the evidence of record simply does not show that the Veteran has an exceptional disability picture that the available schedular rating is inadequate.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.  The Board therefore finds that the assigned rating reasonably describes the Veteran's disability level and, consequently, it cannot be said that the available schedular evaluation for the disability is inadequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot.  See Thun, supra.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected degenerative disc disease of the lumbar spine with sciatica under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

Entitlement to an increased disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine with sciatica is denied.  


REMAND

In the November 2009 remand, the Board noted that the Veteran mentioned that his degenerative disc disease of the lumbar spine with sciatica affected his employability.  The Board referred the matter of entitlement to a TDIU to the RO for any necessary development.  However, it does not appear that any additional development was completed.

The United States Court of Appeals for Veterans Claims (Court) has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, there is evidence that the Veteran may be unemployed due to his service-connected disability.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders to include sending the Veteran an application for TDIU and an appropriate notification letter.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


